Exhibit 10.3

 
 
EXECUTION COPY
 
CREDIT AGREEMENT
 
dated as of December 21, 2006
 
between
 
MAX RE LTD.,
 
as Borrower,
 
and
 
THE BANK OF NOVA SCOTIA,
 
as the Lender





1



    ARTICLE I. DEFINITIONS  



      SECTION 1.1 Definitions.  



      SECTION 1.2 Other Interpretive Provisions.  



      SECTION 1.3 Accounting Principles.  



    ARTICLE II. AMOUNT AND TERMS OF COMMITMENT  



      SECTION 2.1 Commitment  



      SECTION 2.2 Issuance, Amendment and Renewal of Letters of Credit.  



      SECTION 2.3 Drawings and Reimbursements.  



      SECTION 2.4 Role of the Lender.  



      SECTION 2.5 Obligations Absolute.  



      SECTION 2.6 Applicability of ISP98.  



      SECTION 2.7 Interest.  



      SECTION 2.8 Payments.  



      SECTION 2.9 Termination or Reduction of Commitment.  



      SECTION 2.10 Cash Collateralization of Letters of Credit.  



      SECTION 2.11 Fees.  



      SECTION 2.12 Computation of Fees and Interest.  



    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY  



      SECTION 3.1 Taxes.  



      SECTION 3.2 Illegality.  



      SECTION 3.3 Increased Costs and Reduction of Return.  



      SECTION 3.4 Certificates of the Lender.  



      SECTION 3.5 Survival.  



    ARTICLE IV. REPRESENTATIONS AND WARRANTIES  



      SECTION 4.1 Due Organization, Authorization, etc.  



      SECTION 4.2 Litigation and Contingent Liabilities.  



      SECTION 4.3 Employee Benefit Plans.  



      SECTION 4.4 Regulated Entities.  



      SECTION 4.5 Regulations T, U and X.  



      SECTION 4.6 Proceeds.  



      SECTION 4.7 Business Locations.  



      SECTION 4.8 Accuracy of Information.  



      SECTION 4.9 Subsidiaries.  



      SECTION 4.10 Insurance Licenses.  



      SECTION 4.11 Taxes.  



      SECTION 4.12 Securities Laws.  



      SECTION 4.13 Compliance with Laws.  



      SECTION 4.14 Financial Condition.  



      SECTION 4.15 Insurance Act.  



      SECTION 4.16 First Priority Security Interest.  



      SECTION 4.17 Money Laundering, etc..  



    ARTICLE V. AFFIRMATIVE COVENANTS  



      SECTION 5.1 Reports, Certificates and Other Information.  



      SECTION 5.2 Corporate Existence; Foreign Qualification.  



      SECTION 5.3 Books, Records and Inspections.  



      SECTION 5.4 Insurance.  



      SECTION 5.5 Taxes and Liabilities.  



      SECTION 5.6 Compliance with Laws.  



      SECTION 5.7 Maintenance of Permits.  



      SECTION 5.8 Conduct of Business.  



      SECTION 5.9 Use of Credit Extensions.  



      SECTION 5.10 Financial Strength Rating.  



      SECTION 5.11 Further Assurances.  



      SECTION 5.12 Money Laundering, etc..  



    ARTICLE VI. NEGATIVE COVENANTS  



      SECTION 6.1 Net Worth.  



      SECTION 6.2 Debt.  



      SECTION 6.3 Mergers, Consolidations and Sales.  



      SECTION 6.4 Other Agreements.  



      SECTION 6.5 Transactions with Affiliates.  



      SECTION 6.6 Liens.  



      SECTION 6.7 Restrictions On Negative Pledge Agreements, Etc.  



      SECTION 6.8 Dividends, Etc.  



      SECTION 6.9 Eligible Investments.  



    ARTICLE VII. EVENTS OF DEFAULT AND THEIR EFFECT  



      SECTION 7.1 Events of Default.  



      SECTION 7.2 Effect of Event of Default.  



      SECTION 7.3 Collateral.  



    ARTICLE VIII. CONDITIONS  



      SECTION 8.1 Conditions to Occurrence of the Effective Date.  



      SECTION 8.2 Conditions to All Credit Extensions.  



    ARTICLE IX. MISCELLANEOUS  



      SECTION 9.1 Amendments and Waivers.  



      SECTION 9.2 Notices; Effectiveness; Electronic Communication.  



      SECTION 9.3 No Waiver; Cumulative Remedies.  



      SECTION 9.4 Costs and Expenses.  



      SECTION 9.5 Indemnity.  



      SECTION 9.6 Payments Set Aside.  



      SECTION 9.7 Successors and Assigns.  



      SECTION 9.8 Assignments, Participations, etc.  



      SECTION 9.9 Confidentiality.  



      SECTION 9.10 Set-off.  



      SECTION 9.11 Notification of Addresses, Lending Offices, Etc.  



      SECTION 9.12 Counterparts; Facsimile.  



      SECTION 9.13 Severability.  



      SECTION 9.14 No Third Parties Benefitted.  



      SECTION 9.15 Governing Law and Jurisdiction.  



      SECTION 9.16 Waiver of Jury Trial.  



      SECTION 9.17 Service of Process.  



      SECTION 9.18 USA PATRIOT Act Notice.  



      SECTION 9.19 Entire Agreement.  

     
SCHEDULE 1.1
  Concentration Limits
 
   
SCHEDULE 1.2
  Borrowing Base Calculation
 
   
SCHEDULE 4.1
  Jurisdictions
 
   
SCHEDULE 4.2
  Litigation and Contingent Liabilities
 
   
SCHEDULE 4.7
  Locations
 
   
SCHEDULE 4.9
  Subsidiaries
 
   
SCHEDULE 4.10
  Insurance Licenses
 
   
SCHEDULE 6.6
  Liens
 
   
EXHIBIT A
  Form of Compliance Certificate
 
   
EXHIBIT B
  Form of Borrowing Base Certificate
 
   
EXHIBIT C
  Form of Security Agreement

2

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 21, 2006, is entered into by and
between Max Re Ltd., a Bermuda company (the “Borrower”), and The Bank of Nova
Scotia (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lender provide a $100 million
364-day revolving letter of credit facility and the Lender is willing to do so
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

Adjusted Fair Market Value means, with respect to each Eligible Investment, an
amount equal to the product of the Fair Market Value of such Eligible Investment
and the applicable percentage thereof with respect to such Eligible Investment
as set forth on Schedule 1.2.

Affiliate of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be:

(a) “controlled by” any other Person if such other Person possesses, directly or
indirectly, power:

(i) to vote 20% or more of the securities having at the time of any
determination hereunder voting power for the election of directors of such
Person; or

(ii) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise; or

(b) “controlled by” or “under common control with” such other Person if such
other Person is the executor, administrator, or other personal representative of
such Person.

Agreement means this Credit Agreement.

Annual Statement means, as to any Person, the annual financial statement of such
Person as required to be filed with the Minister, or similar Governmental
Authority of such Person’s domicile, together with all exhibits or schedules
filed therewith, prepared in conformity with SAP.

Attorney Costs means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all reasonable disbursements of internal counsel.

Authorized Officers means those officers of the Borrower whose signatures and
incumbency shall have been certified to the Lender pursuant to Section 8.1(c).

Base Rate means, for any day, a fluctuating rate per annum equal to the higher
of (a) Federal Funds Rate plus 1/2 of 1%; and (b) the rate of interest in effect
for such day as publicly announced from time to time by the Lender as its “prime
rate”. The “prime rate” is a rate set by the Lender based upon various factors
including the Lender’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the “prime
rate” announced by the Lender shall take effect at the opening of business on
the day specified in the public announcement of such change.

Beneficiary means each Person for whose benefit a Letter of Credit has been
issued hereunder.

Borrower is defined in the Preamble.

Borrowing Base means on any date of determination, an amount equal to the sum of
the Adjusted Fair Market Value of all Eligible Investments.

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit B with such changes therein as the Lender may request from time to time.

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Hamilton, Bermuda are authorized or
required by law to close.

Canadian Government Debt means evidence of Debt issued or guaranteed by the
Canadian Government or any agency thereof, in each case (a) the timely payment
of principal thereof and interest thereon are backed by the full faith and
credit of Canada, and (b) that are in the form of conventional bills, bonds and
notes.

Capital Adequacy Regulation means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any Person controlling a bank.

Capital Stock means, as to any Person, any and all shares, interests,
partnership interest, participations, rights in or other equivalents (however
designated) of such Person’s equity interest (however designated).

Capitalized Lease means, as to any Person, any lease which is or should be
capitalized on the balance sheet in accordance with GAAP, together with any
other lease which is in substance a financing lease, including, without
limitation, any lease under which (a) such Person has or will have an option to
purchase the property subject thereto at a nominal amount or an amount less than
a reasonable estimate of the fair market value of such property as of the date
the lease is entered into or (b) the term of the lease approximates or exceeds
the expected useful life of the property leased thereunder.

Cash means Dollars held by the Borrower in the Custody Account.

Cash Equivalents means, at any time:

(a) US Government Debt, maturing not more than one year after such time;

(b) commercial paper, maturing not more than one year from the date of issue,
which is issued by

(i) a corporation (except an Affiliate of the Borrower) rated at least A-1 by
S&P or P-1 by Moody’s or the equivalent rating from another nationally
recognized agency, or

(ii) the Lender (or its holding company);

(c) any certificate of deposit or bankers’ acceptance or eurodollar time
deposit, maturing not more than one year after the date of issue, which is
issued by either

(i) a financial institution which is rated at least BBB- by S&P or Baa3 by
Moody’s or 2 or above by the National Association of Insurance Commissioners, or

(ii) the Lender; or

(d) any repurchase agreement with a term of one year or less which

(i) is entered into with

(A) the Lender, or

(B) any other commercial banking institution of the stature referred to in
clause (c)(i), and

(ii) is secured by a fully perfected Lien in any obligation of the type
described in any of clauses (a) through (c) that has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of the Lender (or other commercial banking institution)
thereunder;

(e) investments in money market funds that invest solely in Cash Equivalents
described in clauses (a) through (d); and

(f) investments in short-term asset management accounts offered by the Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

Change in Control shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Parent or the
Borrower occurs; (b) any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
is or becomes, directly or indirectly, the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of securities of the Parent that represent
51% or more of the combined voting power of the Parent’s then outstanding
securities other than Moore Holdings and Capital Z Partners, or (c) the Parent
ceases to own, directly or indirectly, 100% of the Capital Stock of and
beneficial interest in the Borrower entitled to vote (in accordance with the
provisions of the bye-laws of the Borrower) upon general matters submitted to
shareholders including election of the board of directors.

Code means the Internal Revenue Code of 1986, as amended and any successor
statute of similar import, together with the regulations thereunder, as amended,
reformed or otherwise modified and in effect from time to time. References to
sections of the Code shall be construed to also refer to successor sections.

Collateral means all property and assets that are from time to time subject to
the Security Agreement or on deposit in the LC Collateral Account.

Commitment means the commitment of the Lender to Issue Letters of Credit
pursuant to Section 2.1(a). The initial amount of the Commitment is
$100,000,000.

Commitment Termination Date means the earlier of (a) December 20, 2007, and
(b) the occurrence of a Commitment Termination Event.

Commitment Termination Event means the occurrence and continuance of any Event
of Default and either (a) the Obligations are declared to be due and payable
pursuant to Section 7.2, or (b) in the absence of such declaration, the Lender
gives notice to the Borrower that the Commitment has been terminated.

Compliance Certificate means a certificate substantially in the form of Exhibit
A but with such changes as the Lender may from time to time reasonably request
for purposes of monitoring the Borrower’s compliance herewith.

Concentration Limits means the limitations on issuers and other investment
parameters set forth on Schedule 1.1.

Contingent Liability means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distributions upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of the Borrower and its Subsidiaries under
Reinsurance Agreements and Primary Policies (including, without limitation, any
guarantees by the Borrower of its Subsidiaries’ obligations thereunder) which
are entered into in the ordinary course of business shall not be deemed to be
Contingent Liabilities for the purposes of this Agreement. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
(or maximum permitted principal amount, if larger) of the Debt, obligation or
other liability guaranteed or supported thereby.

Contractual Obligation means, relative to any Person, any obligation, commitment
or undertaking under any agreement or other instrument to which such Person is a
party or by which it or any of its property is bound or subject.

Control Agreement is defined in Section 8.1(g).

Corporate/Municipal Securities means publicly traded securities (other than
preferred stock) issued by a corporation organized in the United States or by
any state or municipality located in the United States.

Credit Documents means this Agreement, each LC Application, each LC Amendment
Application, the Security Agreement, the Control Agreement and all other
agreements, instruments, certificates, documents, schedules or other written
indicia delivered by the Borrower in connection with any of the foregoing.

Credit Extension means the issuance of any Letter of Credit, the increase in the
stated amount of any Letter of Credit or the amendment or extension of the
stated expiry date of any existing Letter of Credit.

Custodian means Mellon Bank N.A., in its capacity as custodian under the Custody
Agreement in respect of the Custody Account.

Custody Account means account no. MRLF 0131262 at Mellon Bank N.A., as
custodian, established pursuant to the Custody Agreement.

Custody Agreement means the Custody Agreement, dated as of the date hereof,
between the Borrower and the Custodian.

Debt means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued, and bankers’ acceptances issued for the
account of such Person; (d) all obligations in respect of Capitalized Leases of
such Person; (e) all net Hedging Obligations and Total Return Equity Swaps of
such Person; (f) whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services; (g) Debt of such Person secured by a Lien on property
owned or being purchased by such Person (including Debt arising under
conditional sales or other title retention agreements) whether or not such Debt
is limited in recourse; (h) any Debt of another Person secured by a Lien on any
assets of such first Person, whether or not such Debt is assumed by such first
Person (it being understood that if such Person has not assumed or otherwise
become personally liable for any such Debt, the amount of the Debt of such
person in connection therewith shall be limited to the lesser of the face amount
of such Debt and the fair market value of all property of such Person securing
such Debt); (i) any Debt of a partnership in which such Person is a general
partner unless such Debt is nonrecourse to such Person; and (j) all Contingent
Liabilities of such Person whether or not in connection with the foregoing;
provided that, notwithstanding anything to the contrary contained herein, Debt
shall not include (x) contingent liabilities arising out of endorsements of
checks and other negotiable instruments for deposit or collection in the
ordinary course of business or, (y) unsecured current liabilities incurred in
the ordinary course of business and paid within 90 days after the due date
(unless contested diligently in good faith by appropriate proceedings and, if
requested by the Lender, reserved against in conformity with GAAP) other than
liabilities that are for money borrowed or are evidenced by bonds, debentures,
notes or other similar instruments (except as described in clause (x) above) or
(z) any obligations of such Person under any Reinsurance Agreement or Primary
Policy.

Default means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

Dollar(s) and the sign “$” means lawful money of the United States of America.

Drawing Request is defined in Section 2.3.

Effective Date means the date on which the conditions precedent for the
effectiveness of this Agreement specified in Section 8.1 shall have been met or
waived.

Eligible Assignee means a Person who is (a) a commercial bank organized under
the laws of the United States, or any state thereof, and having a combined
capital and surplus of at least $250,000,000; (b) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the “OECD”), or a political subdivision of
any such country, and having a combined capital and surplus of at least
$250,000,000, provided that such bank is acting through a branch or agency
located in the United States; or (c) a Person that is primarily engaged in the
business of commercial banking and that is (i) a Subsidiary of the Lender,
(ii) a Subsidiary of a Person of which the Lender is a Subsidiary, or (iii) a
Person of which the Lender is a Subsidiary.

Eligible Investments means each of the following to the extent held in the
Custody Account: (i) Cash, Canadian Government Debt and US Government Debt, and
(ii) Cash Equivalents, Corporate/Municipal Securities, and MBS Investments
which, in each case under this clause (ii) (a) have the required rating as set
forth on Schedule 1.2, and (b) are capable of being marked to market on a daily
basis.

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
promulgated thereunder and under the Code, in each case as in effect from time
to time. References to sections of ERISA also refer to successor sections.

Event of Default means any of the events described in Section 7.1.

Executive Officer means, as to any Person, the president, the chief financial
officer, the chief executive officer or a senior vice president who performs
similar functions.

Existing Agreement means each of (a) the Credit Agreement, dated as of June 1,
2005, entered into by and among the Borrower, the Parent, various financial
institutions which are parties thereto, and Bank of America, National
Association, as fronting bank, as letter of credit administrator, and as
administrative agent, (b) the Letter of Credit Reimbursement Agreement, dated as
of January 14, 2002, as entered into by and among the Borrower, various
financial institutions which are parties thereto as lenders, Bayerische Hypo-
und Vereinsbank AG, New York Branch, as administrative agent for the lenders
thereunder and Bayerische Hypo- und Vereinsbank AG, New York Branch, as letter
of credit issuer, (c) the Letter of Credit Reimbursement Agreement, dated as of
November 23, 2004, between the Borrower and ING Bank N.V., London Branch, and
(d) Total Return Equity Swaps.

Fair Market Value means (a) with respect to any publicly-traded security (other
than those set forth in clause (b)) the closing price for such security on the
largest exchange on which such security is traded (or if not traded on an
exchange, then the average of the closing bid and ask prices quoted
over-the-counter) on the date of the determination (as such prices are reported
in The Wall Street Journal or if not so reported, in any nationally recognized
financial journal or newspaper), (b) with respect to Cash and Cash Equivalents,
the amounts thereof, and (c) with respect to any Investment (other than those
set forth in clauses (a), and (b)), the price for such Investment on the date of
calculation obtained from a generally recognized source approved by the Lender
or the most recent bid quotation from such approved source (or, if no generally
recognized source exists as to a particular Investment, any other source
specified by the Borrower to which the Lender does not reasonably object). With
respect to Investments denominated in a currency other than Dollars, the Dollar
equivalent thereof (using a method agreed upon by the Borrower and the Lender)
shall be used for purposes of determining the Fair Market Value of such
Investment.

Federal Funds Rate means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Lender of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by the Lender.

Final Expiry Date means the first anniversary of the Commitment Termination
Date.

Fiscal Quarter means any quarter of a Fiscal Year.

Fiscal Year means any period of twelve consecutive calendar months ending on the
last day of December.

FRB means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

Hedging Obligations means, with respect to any Person, the net liability of such
Person under any futures contract or options contract (including property
catastrophe futures and options), interest rate swap agreements and interest
rate collar agreements and all other agreements or arrangements designed to
protect such Person against catastrophic events, fluctuations in interest rates
or currency exchange rates.

Indemnified Liabilities is defined in Section 9.5(a).

Indemnified Person is defined in Section 9.5(a).

Insolvency Proceeding means any proceeding under the Bankruptcy Code of the
United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Bermuda or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

Insurance Code means, with respect to the Borrower and its Subsidiaries, the
insurance regulation of such Person’s domicile and any successor statute of
similar import, together with the regulations thereunder, as amended or
otherwise modified and in effect from time to time. References to sections of
the Insurance Code shall be construed to also refer to successor sections.

Insurance Policies means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries for its own account to insure against its
own liability and property loss (including, without limitation, casualty,
liability and workers’ compensation insurance).

Investment means, as to any Person, any investment by such Person, whether by
means of security purchase, capital contribution, loan, time deposit or
otherwise, and shall include without limitation Cash and Cash Equivalents.

Investment Portfolio means, as of any date, the Fixed Maturities and Alternative
Investments of the Borrower and its Subsidiaries as shown on the Borrower’s
balance sheet on such date.

Issue means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry date of, or to increase the stated amount of, such Letter of
Credit; and the terms “Issued”, “Issuing” and “Issuance” have corresponding
meanings.

LC Amendment Application means an application form for amendment of an
outstanding letter of credit as shall at any time be in use by the Lender.

LC Application means an application form for issuances of a letter of credit as
shall at any time be in use by the Lender.

LC Collateral Account is defined in Section 2.10(b).

LC Disbursement means a payment made by the Lender in respect of a Drawing
Request under a Letter of Credit.

LC Obligations means, at any time, (a) the aggregate undrawn stated amount of
all outstanding Letters of Credit plus (b) without duplication, the aggregate
unpaid amount of all LC Disbursements.

LC Related Documents means the Letters of Credit, the LC Applications and any
other document (other than this Credit Agreement) relating to any Letter of
Credit, including any of the Lender’s standard form documents for Letter of
Credit issuances or amendments.

Lender is defined in the Preamble.

Lending Office means the office of the Lender specified in Section 9.2(a)(ii),
or such other office or offices as the Lender may from time to time notify the
Borrower.

Letters of Credit means a standby letter of credit, having terms and provisions
which are permitted by this Agreement and which otherwise are reasonably
satisfactory to the Lender, issued pursuant to Section 2.2.

License(s) is defined in Section 4.10.

Lien means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

Margin Stock means “margin stock” as such term is defined in Regulation T, U or
X of the FRB.

Material Adverse Effect means, the occurrence of an event (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), which has or could reasonably be expected to have a materially
adverse effect on:

(a) the assets, business, financial condition, operation or prospects of the
Borrower; or

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Credit Documents; or

(c) the legality, validity, binding effect or enforceability against the
Borrower of any Credit Document that by its terms purports to bind the Borrower.

MBS (Agency Pass-Throughs) means any instrument, issued by the Federal National
Mortgage Association, the Government National Mortgage Association or the
Federal Home Loan Mortgage Corporation, that entitles the holder of, or
beneficial owner under, the instrument to the whole or any part of the rights or
entitlements of a mortgagee and any other rights or entitlements in respect of a
pool of mortgages or any money payable by mortgagors under those mortgages in
relation to real estate mortgages, and the money payable to the holder of, or
beneficiary owner under, the instrument is based on actual or scheduled payments
on the underlying mortgages.

MBS (Agency CMOs) means collateralized mortgage obligations or real estate
mortgage investment conduit pass through securities, in any case issued by the
Federal National Mortgage Association, the Government National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

MBS Investments means MBS (Agency CMOs) and MBS (Non-Agency CMOs) which
constitute TACs, PACs and Sequentials (as such terms are defined by Bloomberg
Inc.) and shall not include Support Tranches (as such term is defined by
Bloomberg Inc.) and MBS (Agency Pass-Throughs). The weighted average duration of
such MBS Investments shall be less than or equal to seven years. The maximum
weighted average life of any single MBS Investment shall not exceed 12 years. To
the extent MBS Investments included within Eligible Investments violate the
restrictions set forth herein, the Fair Market Value of such MBS Investments
shall be excluded from the Borrowing Base; provided, however, that only those
MBS Investments having the lowest aggregate Fair Market Value whose exclusions
will result in compliance shall be excluded from the Borrowing Base.

MBS (Non-Agency CMOs) means collateralized commercial mortgage obligations or
commercial real estate mortgage investment conduit pass through securities, not
issued by the Federal National Mortgage Association, the Government National
Mortgage Association or the Federal Home Loan Mortgage Corporation.

MDS means Max Re Diversified Strategies Ltd.

Minister means the Minister of Finance of Bermuda or similar Governmental
Authority in the applicable jurisdiction.

Moody’s means Moody’s Investors Service, Inc.

Net Worth means, for any Person, consolidated shareholders’ equity of such
Person calculated in accordance with GAAP.

Obligations means all obligations and liabilities of the Borrower to the Lender,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, primary or secondary, joint or several, recourse or nonrecourse or
now or hereafter existing or due or to become due, whether for LC Disbursements,
reimbursement obligations, interest, fees, expenses, claims, indemnities or
otherwise, under or in connection with this Agreement or any other Credit
Document.

OFAC shall have the meaning assigned to such term in Section 4.17.

Ordinary Course Litigation is defined in Section 4.2(d).

Organization Documents means, (a) for any corporation, the certificate or
articles of incorporation, the memorandum of association, the bylaws, any
certificate of determination or instrument relating to the rights of preferred
shareholders of such corporation, any shareholder rights agreement, and all
applicable resolutions of the board of directors (or any committee thereof) of
such corporation and (b) for any partnership, limited liability company, trust
or other Person, the analogous documents thereof.

Other Taxes means any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Credit Documents.

Parent means Max Re Capital Ltd., a Bermuda company (f/k/a Maximus Capital
Holdings, Ltd.).

Participants is defined in Section 9.8(b).

Permitted Guarantees means (a) guarantees by the Borrower or any of its
Subsidiaries of the obligations of another Subsidiary under Reinsurance
Agreements and Primary Policies issued by such Subsidiary, (b) the guarantees
listed on Schedule 4.2 and (c) agreements by the Borrower in favor of a
Subsidiary to maintain the capital of such Subsidiary at 150% of the required
regulatory level.

Person means any natural person, corporation, partnership, firm, trust,
association, government, governmental agency or other entity, whether acting in
an individual, fiduciary or other capacity.

Plan means any “employee pension benefit plan” or “employee welfare benefit
plan” as such terms are defined in ERISA, and as to which the Borrower has or
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA; provided however that Plan
shall not include (a) defined contribution plans established for the employees
of the Parent and its Subsidiaries in Bermuda and Ireland, (b) 401(k) plans, or
(c) deferred compensation plans with a defined contribution feature.

Primary Policies means any insurance policies issued by the Borrower or any of
its Subsidiaries.

Purchase Money Debt means and includes (a) Debt (other than the Obligations) for
the payment of all or any part of the purchase price of any fixed assets,
(b) any Debt (other than the Obligations) incurred at the time of or within ten
(10) days prior to or after the acquisition of any fixed assets for the purpose
of financing all or any part of the purchase price thereof, and (c) any
renewals, extensions, or refinancings thereof, but not any increases in the
principal amounts thereof outstanding at such time, but excluding, for purposes
of this definition, any such Debt constituting a Capitalized Lease.

Purchase Money Lien means a Lien upon fixed assets which secures Purchase Money
Debt, but only if such Lien shall at all times be confined solely to the fixed
assets (together with any accessions thereto and proceeds thereof) the purchase
price of which was financed through the incurrence of the Purchase Money Debt
secured by such Lien.

Reinsurance Agreements means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any of its Subsidiaries agrees to
assume from or reinsure another insurer or reinsurer all or part of the
liability of such insurer or reinsurer under a policy or policies of insurance
issued by such insurer or reinsurer.

Requirement of Law for any Person means the Organization Documents of such
Person, and any law, treaty, rule, ordinance or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

SAP means the statutory accounting practices prescribed or permitted by the
Minister (or other similar Governmental Authority) in the Borrower’s or such
Subsidiary’s domicile for the preparation of Annual Statements and other
financial reports by insurance corporations of the same type as the Borrower or
such Subsidiary as the case may be.

Security Agreement means a security agreement substantially in the form of
Exhibit C entered into on the Effective Date.

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

Subsidiary means a corporation of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares as have at the time of any determination
hereunder more than 50% of the ordinary voting power. Unless otherwise
specified, “Subsidiary” shall mean a Subsidiary of the Borrower.

Taxes means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of the Lender, such taxes (including income taxes or franchise taxes)
as are imposed on or measured by the Lender’s net income by the jurisdiction (or
any political subdivision thereof) under the laws of which the Lender is
organized or maintains a lending office.

Total Return Equity Swap shall mean (a) the $150,000,000 total return equity
swap entered into by the Borrower in connection with the common shares of MDS,
(b) Debt of the Borrower secured by the common shares of MDS which is incurred
for the purpose of acquiring assets which qualify to be held in trusts which
secure the Borrower’s obligations under Reinsurance Agreements and Primary
Policies, and (c) any substantially similar financial arrangement or transaction
entered into by the Borrower.

US Government Debt means evidence of Debt issued or guaranteed by the United
States Government or any agency thereof, in each case (a) the timely payment of
principal thereof and interest thereon are backed by the full faith and credit
of the United States of America, and (b) that are in the form of conventional
bills, bonds and notes.

SECTION 1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c) (i)   The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Credit Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(f) This Agreement and other Credit Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g) This Agreement and the other Credit Documents are the result of negotiations
among, and have been reviewed by counsel to, the Borrower and the Lender, and
are the products of all parties. Accordingly, they shall not be construed
against the Lender merely because of the Lender’s involvement in their
preparation.

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Credit Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require. When used in this Agreement, the term “financial statements” shall
include the notes and schedules thereto. In addition, when used herein, the
terms “best knowledge of” or “to the best knowledge of” any Person shall mean
matters within the actual knowledge of such Person (or an Executive Officer of
such Person) or which should have been known by such Person after reasonable
inquiry.

ARTICLE II.

AMOUNT AND TERMS OF COMMITMENT

SECTION 2.1 Commitment

(a) Commitment. Upon and subject to the terms and conditions hereof, (i) the
Lender hereby agrees to Issue Letters of Credit at the request of and for the
account of the Borrower from time to time before the Commitment Termination
Date, provided that the Lender shall not be obligated to Issue any Letter of
Credit if as of the date of issuance of such Letter of Credit (A) the LC
Obligations outstanding shall exceed the lesser of (x) the Commitment and
(y) the Borrowing Base, or (B) the conditions in Section 2.2(b) are not met.

(b) Evidence of Credit Extensions. The Letters of Credit Issued and the
reimbursement obligations with respect thereto shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business,
which shall be conclusive (absent manifest error). Any failure so to record or
any error in doing so shall not, however, limit or otherwise affect the
obligation by the Borrower hereunder to pay any amount owing with respect to any
Credit Extension.

SECTION 2.2 Issuance, Amendment and Renewal of Letters of Credit.

(a) Each Letter of Credit shall be Issued upon the irrevocable written request
of the Borrower received by the Lender at least three (3) Business Days (or such
shorter time as the Lender may agree in a particular instance in its sole
discretion) prior to the proposed date of issuance. Each such request for
issuance of a Letter of Credit shall be by facsimile, confirmed immediately in
an original writing, in the form of an LC Application, and shall specify in form
and detail satisfactory to the Lender: (i) the proposed date of issuance of the
Letter of Credit (which shall be a Business Day); (ii) the face amount of the
Letter of Credit; (iii) the expiry date of the Letter of Credit; (iv) the name
and address of the Beneficiary thereof; (v) the documents to be presented by
such Beneficiary to the Lender in case of any drawing thereunder; (vi) the full
text of any certificate to be presented by the Beneficiary in case of any
drawing thereunder; and (vii) such other matters as the Lender may require.

(b) The Lender shall not be under any obligation to Issue any Letter of Credit
if:

(i) Such issuance would be prohibited under Section 3.2 or would otherwise be
contrary to any Requirement of Law applicable to such Person;

(ii) the Lender has received written notice from the Borrower, on or prior to
the Business Day prior to the requested date of such Credit Extension, that one
or more of the applicable conditions contained in Section 8.2 is not then
satisfied;

(iii) the expiry date of such Letters of Credit would occur more than twelve
months after the date of issuance or last extension;

(iv) the expiry date of such Letter of Credit is less than five Business Days
prior to the Final Expiry Date;

(v) such Letter of Credit is denominated in a currency other than Dollars; or

(vi) a Default or Event of Default has occurred and is continuing.

(c) From time to time while a Letter of Credit is outstanding and prior to the
Commitment Termination Date, the Lender will, upon the written request of the
Borrower received by the Lender at least three (3) Business Days (or such
shorter time as the Lender may agree in a particular instance in its sole
discretion) prior to the proposed date of amendment, amend any Letter of Credit
Issued by it. Each such request for amendment of a Letter of Credit shall be
made by facsimile, confirmed immediately in an original writing, made in the
form of an LC Amendment Application and shall specify in form and detail
satisfactory to the Lender: (i) the Letter of Credit to be amended; (ii) the
proposed date of amendment of such Letter of Credit (which shall be a Business
Day); (iii) the nature of the proposed amendment; and (iv) such other matters as
the Lender may require. With respect to Letters of Credit which contain an
automatic extension provision, unless otherwise directed by the Lender, the
Borrower shall not be required to make a specific request to the Lender for any
such extension. The Lender shall not have any obligation to amend any Letter of
Credit if: (A) the Lender would have not been obligated at such time to Issue
such Letter of Credit in its amended form under the terms of this Agreement; or
(B) the Beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit. The Lender agrees, upon the request of the
Borrower and as long as no Event of Default or Default shall have occurred and
be continuing, to amend any Letter of Credit to extend the expiry date thereof
to a date not later than five Business Days prior to the Final Expiry Date.

(d) The Lender may, at its election (or at the direction of the Borrower),
deliver any notices of termination or other communications to any Beneficiary or
transferee of a Letter of Credit, and take any other action as necessary or
appropriate, at any time and from time to time, in order to cause the expiry
date of such Letter of Credit to be a date not later than five Business Days
prior to the Final Expiry Date.

(e) This Agreement shall control in the event of any conflict between this
Agreement and any LC Related Document (other than any Letter of Credit).

(f) The delivery of each Letter of Credit Application pursuant to this
Section 2.2 and each request for amendment or extension of an existing Letter of
Credit shall automatically constitute a representation and warranty by the
Borrower to the Lender to the effect that on the date of such requested Credit
Extension the conditions of Section 8.2 have been satisfied.

SECTION 2.3 Drawings and Reimbursements. With respect to each Letter of Credit
for which the Lender receives a request for a drawing which is in form and
substance reasonably satisfactory to the Lender (a “Drawing Request”), the
Lender shall promptly (and in any event no later than one (1) Business Day
following the date of the related LC Disbursement) notify the Borrower of such
Drawing Request (which notice may be oral if immediately confirmed in writing
(including by facsimile)) and upon receipt of such notification, the Borrower
shall promptly reimburse the Lender for the amount of the LC Disbursement
related to such Drawing Request by delivering to the Lender in immediately
available funds the amount of such LC Disbursement.

SECTION 2.4 Role of the Lender.

(a) The Borrower agrees that, in paying any drawing under a Letter of Credit,
the Lender shall not have any responsibility to obtain any document (other than
any sight draft and certificate expressly required by such Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document; provided
that the Lender shall exercise due care in the review and processing of drawings
under letters of credit issued by it. Notwithstanding anything to the contrary
herein contained, in the absence of gross negligence or willful misconduct on
the part of the Lender, as found by a final and nonappealable decision of a
court of competent jurisdiction, the Lender shall be deemed to have exercised
due care in the observance and performance of all of its obligations hereunder.

(b) The Borrower hereby assumes all risks of the acts or omissions of any
Beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
Beneficiary or transferee at law or under any other agreement. Neither the
Lender nor any of its correspondents, participants or assignees shall be liable
or responsible for any of the matters described in clauses (i) through (vii) of
Section 2.5; provided that, anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Lender, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower, in a final,
nonappealable judgment of a court of competent jurisdiction, proves were caused
primarily by the Lender’s willful misconduct or gross negligence or the Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the Beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) the Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation; and
(ii) the Lender shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

SECTION 2.5 Obligations Absolute. The obligations of the Borrower under this
Agreement and any LC Related Document to reimburse the Lender for each LC
Disbursement shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement and each such other LC Related
Document under all circumstances, including the following:

(i) any lack of validity or enforceability of this Agreement or any LC Related
Document;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the LC Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any Beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such Beneficiary or any such
transferee may be acting), the Lender or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by the LC Related
Documents or any unrelated transaction;

(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

(v) any payment by the Lender under any Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under any Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any Beneficiary or any transferee of any
Letter of Credit, including any arising in connection with any Insolvency
Proceeding;

(vi) any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of any Letter of Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or a
guarantor.

SECTION 2.6 Applicability of ISP98. Unless otherwise agreed by the Lender and
the Borrower, when a Letter of Credit is issued and subject to applicable laws,
the rules of the “International Standby Practices 1998” (ISP98) or the “Uniform
Customs and Practices for Documentary Credits (1993) (ICC Publication 500)” or
such later revision as may be published by the International Chamber of Commerce
shall apply to each Letter of Credit.

SECTION 2.7 Interest.

(a) The unpaid principal balance of each LC Disbursement shall bear interest
(after as well as before entry of judgment thereon to the extent permitted by
law) from the date of the making thereof at a rate per annum equal to the Base
Rate plus 2.00% and shall be due and payable on demand. To the extent that any
LC Disbursement is repaid with immediately available funds by the Borrower on
the date thereof prior to 4:00 p.m. (New York time), no interest shall be
payable on such LC Disbursement.

(b) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to the Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder to the extent (but only to the extent) that contracting for
or receiving such payment by the Lender would be contrary to the provisions of
any law applicable to the Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Lender, and in such event
the Borrower shall pay the Lender interest at the highest rate permitted by
applicable law.

SECTION 2.8 Payments.

(a) General. All payments to be made by the Borrower shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Borrower shall be made to the Lender at the Lending
Office, and shall be made in Dollars and in immediately available funds, no
later than 4:00 p.m., (New York time) on the date specified herein. Any payment
received by the Lender later than 4:00 p.m., (New York time) shall be deemed to
have been received on the following Business Day and any applicable interest or
fee shall continue to accrue. Whenever any payment is due on a day other than a
Business Day, such payment shall be made on the following Business Day (unless
such following Business Day is the first Business Day of a calendar month, in
which case such payment shall be made on the preceding Business Day), and such
extension or reduction of time shall in such case be included in the computation
of interest or fees, as the case may be.

(b) Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for any Credit Extension in any particular place or manner or
to constitute a representation by the Lender that it has obtained or will obtain
the funds for any Credit Extension in any particular place or manner.

SECTION 2.9 Termination or Reduction of Commitment. The Borrower may, upon not
less than five Business Days’ prior notice to the Lender, terminate the
Commitment, or permanently reduce the Commitment by an aggregate minimum amount
of $5,000,000 or any multiple of $500,000 in excess thereof; unless, after
giving effect thereto and to any prepayments or cash collateralization of LC
Obligations to be made on the effective date thereof, (i) the LC Obligations
would exceed the amount of the Commitment then in effect, or (ii) the LC
Obligations would exceed the Borrowing Base. Once reduced in accordance with
this Section, the Commitment may not be increased. All fees due under
Section 2.11(b) accrued until the effective date of any termination of the
Commitment shall be paid on the effective date of such termination.

SECTION 2.10 Cash Collateralization of Letters of Credit.

(a) If on any day the LC Obligations exceed the Commitment on such day or the LC
Obligations exceed the Borrowing Base on such day, the Borrower shall
immediately deposit into the Custody Account Eligible Investments or reduce the
LC Obligations, or a combination of the foregoing, in an amount sufficient to
eliminate such excess.

(b) On the Final Expiry Date for the Letters of Credit or, if earlier, the date
the LC Obligations are accelerated pursuant to Section 7.2, and until the final
expiration date of all Letters of Credit and thereafter so long as any LC
Obligations are payable hereunder, the Borrower shall immediately cash
collateralize the Obligations with Cash and Cash Equivalents in an amount equal
to 102% of the outstanding LC Obligations, and the Borrower shall take such
actions as may be necessary to ensure that the Collateral in the Custody Account
consists solely of Cash and Cash Equivalents in the required amount. If
requested by the Lender, the Borrower shall deposit such Collateral (whether by
transfer from the Custody Account or otherwise) in a special collateral account
pursuant to arrangements satisfactory to the Lender (the “LC Collateral
Account”) at the Lender’s office in the name of the Borrower but under the sole
control of the Lender, for the benefit of the Lender, and the Borrower shall
have no interest therein except as set forth in Section 7.3.

(c) The Borrower hereby pledges, assigns and grants to the Lender, a security
interest in all of the Borrower’s right, title and interest in and to the LC
Collateral Account and all funds and Cash Equivalents which may from time to
time be on deposit in the LC Collateral Account to secure the prompt and
complete payment and performance of the Obligations. The Lender may invest any
funds on deposit from time to time in the LC Collateral Account in Cash
Equivalents having a maturity not exceeding 30 days. Funds earned on such Cash
Equivalents shall be deposited into the LC Collateral Account.

SECTION 2.11 Fees.

(a) Non-Use Fees. The Borrower shall pay to the Lender a non-use fee, at a rate
per annum equal to 0.10%, calculated on the basis of a 360 day year in
accordance with this Section 2.11(a) for each day from the Effective Date to the
Commitment Termination Date, and payable quarterly in arrears on the last
Business Day of each March, June, September and December commencing on
December 29, 2006 with the final payment to be made on the Commitment
Termination Date. For each quarter (or portion thereof), the non-use fee
referenced in the immediately preceding sentence shall be equal to (x) the
Lender’s average daily Commitment during such quarter (or portion thereof) minus
(y) the Lender’s average daily LC Obligations during such quarter (or portion
thereof), with the resulting number multiplied by (z) one-tenth of one percent
(.10%). Such non-use fee shall accrue at all times after the Effective Date,
including at any time during which one or more conditions in Article VIII are
not met.

(b) Letter of Credit Fees.

(i) The Borrower shall pay to the Lender a letter of credit fee in an amount
equal to 0.25% per annum on the average maximum stated amount of each Letter of
Credit Issued and outstanding during such period (less any LC Disbursement with
respect thereto). Such letter of credit fees shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing on December 29, 2006, through the Final Expiry Date with the final
payment to be made on the Final Expiry Date.

(ii) In addition, with respect to each Letter of Credit requested by the
Borrower or any amendment or extension thereof, the Borrower agrees to pay to
the Lender such fees and expenses as the Lender customarily requires in
connection with the issuance, amendment, transfer, negotiation, processing
and/or administration of letters of credit.

SECTION 2.12 Computation of Fees and Interest.

(a) All computations of interest when the Base Rate is determined by the
Lender’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).

(b) Each determination of an interest rate by the Lender shall be conclusive and
binding on the Borrower in the absence of manifest error.

(c) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to the Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Lender would be contrary to the provisions of
any law applicable to the Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Lender, and in such event
the Borrower shall pay the Lender interest at the highest rate permitted by
applicable law.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.1 Taxes.

(a) Any and all payments by the Borrower to the Lender under this Agreement and
any other Credit Document shall be made free and clear of, and without deduction
or withholding for any Taxes except as required by law. In addition, the
Borrower shall pay all Other Taxes with respect to the Obligations.

(b) The Borrower agrees to indemnify and hold harmless the Lender for the full
amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section) paid by the Lender with
respect to the Obligations and any liability (including penalties, interest,
additions to tax and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Payment under this indemnification shall be made within 30 days after the date
the Lender makes written demand therefor.

(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable to the Lender with respect to
the Obligations, provided that such Person has provided to the Borrower a United
States Internal Revenue Service Form W-8BEN and W-9 or Form W-8ECI and W-8, as
appropriate (or successor forms) properly completed and executed:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

(ii) the Borrower shall make such deductions and withholdings;

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv) the Borrower shall also pay, without duplication, to the Lender all
additional amounts which the Lender specifies as reasonably necessary to
preserve the after-tax yield the Lender would have received if such Taxes or
Other Taxes had not been imposed.

(d) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish the Lender the original or a certified
copy of a receipt evidencing payment thereof, or other evidence of payment
satisfactory to the Lender.

(e) If the Borrower is required to pay additional amounts to the Lender pursuant
to Section 3.1(c), then the Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office so as to eliminate any such additional payment by the Borrower which may
thereafter accrue, if such change in the judgment of the Lender is not otherwise
disadvantageous to the Lender or inconsistent with the Lender’s internal
policies.

(f) If the Lender receives a refund in respect of Taxes or Other Taxes paid by
the Borrower pursuant to this Section 3.1, which in the good faith judgment of
the Lender is allocable to such payment, it shall promptly pay such refund to
the Borrower, net of all out-of-pocket expenses of the Lender incurred in
obtaining such refund, provided, however, that the Borrower agrees to promptly
return such refund to the Lender if it receives notice from the Lender that the
Lender is required to repay such refund. Nothing contained herein shall require
the Lender to make its tax returns (or any other information relating to its
taxes which it deems confidential) available to the Borrower.

(g) The Lender, and each assignee or participant described in Section 9.8, in
each case that is not a United States Person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”) shall
deliver to the Borrower (or, in the case of a participant described in
Section 9.8, to the lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Internal Revenue
Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender,
claiming an exemption with respect to payments of “portfolio interest”, delivers
a Form W-8BEN, an annual certificate representing that such Non-U.S. Lender is
not a “bank” for purposes of Section 881(c) of the Internal Revenue Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code) or any other similar representations required under
any successor exemptions), properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from U.S. federal withholding tax on all
payments by the Borrower under the Credit Documents, and any other forms or
documentation reasonably requested by Borrower from time to time to establish an
exemption from or reduction in any U.S. federal withholding taxes. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to any Credit Document (or, in the case of any such participant, on or
before the date such participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Notwithstanding any other provision of this paragraph (g), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

SECTION 3.2 Illegality.

(a) If the Lender determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, in each case after the date hereof, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for the Lender or its applicable Lending Office to Issue
any Letter of Credit, then, on notice thereof by the Lender to the Borrower the
obligation of the Lender to Issue Letters of Credit shall be suspended until the
Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist.

(b) Before giving any notice to the Borrower under this Section 3.2, the Lender
shall designate a different Lending Office with respect to its Credit Extensions
if such designation will avoid the need for giving such notice or making such
demand and will not, in the judgment of the Lender, be illegal or otherwise
disadvantageous to the Lender or inconsistent with the Lender’s internal
policies.

SECTION 3.3 Increased Costs and Reduction of Return.

(a) If the Lender determines that, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation, in each case after
the date hereof, or (ii) the compliance by the Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) after the date hereof, there shall be any increase in
the cost to the Lender of agreeing to make or making, funding or maintaining any
Credit Extensions, then the Borrower shall be liable for, and shall from time to
time, upon demand by the Lender, pay to the Lender additional amounts as are
sufficient to compensate the Lender for such increased costs in connection with
the Obligations; provided that, to the extent such increased costs are not
specifically related to the Obligations, the Lender may not charge the Borrower
under this Section 3.3(a) materially more than it is charging other similar
customers of the Lender; provided further that the Borrower shall not be
obligated to pay any additional amounts which were incurred by the Lender more
than 90 days prior to the date of such request.

(b) If the Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Lender (or
its Lending Office) or any corporation controlling the Lender with any Capital
Adequacy Regulation, in each case after the date hereof, affects or would affect
the amount of capital required or expected to be maintained by the Lender or any
corporation controlling the Lender and (taking into consideration the Lender’s
or such corporation’s policies with respect to capital adequacy and the Lender’s
desired return on capital) determines that the amount of such capital is
increased or its rate of return is decreased as a consequence of the Commitment,
Credit Extensions, or obligations under this Agreement to the Borrower, then,
upon demand of the Lender to the Borrower, the Borrower shall pay to the Lender,
from time to time as specified by the Lender, additional amounts sufficient to
compensate the Lender for such increase; provided that, to the extent such
increased costs are not specifically related to the Obligations, the Lender may
not charge the Borrower under this Section 3.3(b) materially more than it is
charging other similar customers of the Lender; provided further that the
Borrower shall not be obligated to pay any additional amounts which were
incurred by the Lender more than 90 days prior to the date of such request.

(c) In the event that after the Effective Date the Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitment, the Borrower shall pay to the Lender an amount
equal to the actual cost allocated to the Commitment by the Lender (as
determined by the Lender in good faith, which determination shall be conclusive
absent manifest error), within 10 days from its receipt of notice of such
additional costs from the Lender.

SECTION 3.4 Certificates of the Lender. The Lender shall deliver to the Borrower
a certificate setting forth in reasonable detail the amount payable to the
Lender under this Article III and such certificate shall be conclusive and
binding on the Borrower in the absence of manifest error.

SECTION 3.5 Survival. The agreements and obligations of the Borrower in this
Article III shall survive the payment of all Obligations and the termination of
the Commitment.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and to make Credit Extensions
hereunder, the Borrower represents and warrants to the Lender that:

SECTION 4.1 Due Organization, Authorization, etc. The Borrower and each of its
Subsidiaries (a) is a company duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, (b) is duly
qualified to do business and in good standing in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required, except where the failure to qualify would not have a Material Adverse
Effect, which jurisdictions are set forth with respect to the Borrower and each
of its Subsidiaries on Schedule 4.1 as revised from time to time by the Borrower
pursuant to Section 5.1(l), (c) has the requisite company power and authority
and the right to own and operate its properties, to lease the property it
operates under lease, and to conduct its business as now and proposed to be
conducted, and (d) has obtained all material licenses, permits, consents or
approvals from or by, and has made all filings with, and given all notices to,
all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct (including, without limitation, the
consummation of the transactions contemplated by this Agreement) as to each of
the foregoing, except where the failure to do so would not have a Material
Adverse Effect. The execution, delivery and performance by the Borrower of this
Agreement and the other Credit Documents and the consummation of the
transactions contemplated hereby and thereby are within its corporate powers and
have been duly authorized by all necessary corporate action (including, without
limitation, shareholder approval, if required). The Borrower has received all
material consents and approvals (if any shall be required) necessary for such
execution, delivery and performance, and such execution, delivery and
performance do not and will not contravene or conflict with, or create a Lien
(other than pursuant to the Credit Documents) or right of termination or
acceleration under, any Requirement of Law or Contractual Obligation binding
upon the Borrower. This Agreement and each of the Credit Documents is (or when
executed and delivered will be) the legal, valid, and binding obligation of the
Borrower enforceable against the Borrower in accordance with its respective
terms subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and general equity principles.

SECTION 4.2 Litigation and Contingent Liabilities. Except (a) as set forth
(including estimates of the dollar amounts involved) in Schedule 4.2 hereto,
(b) for claims which are covered by Insurance Policies, coverage for which has
not been denied in writing, (c) for claims which relate to Reinsurance
Agreements or Primary Policies issued by the Borrower or its Subsidiaries which
involve a potential liability which does not exceed 10% of the Borrower’s Net
Worth, and (d) for claims which relate to Reinsurance Agreements or Primary
Policies to which it is a party entered into by the Borrower or its Subsidiaries
in the ordinary course of business (referred to herein as “Ordinary Course
Litigation”), no claim, litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry is
pending or, to the knowledge of the Borrower, threatened against the Borrower or
its Subsidiaries (i) which would, if adversely determined, have a Material
Adverse Effect or (ii) which relates to any of the transactions contemplated
hereby. Other than any liability incident to such claims, litigation or
proceedings, the Borrower and its Subsidiaries have no material Contingent
Liabilities other than Permitted Guarantees.

SECTION 4.3 Employee Benefit Plans. Neither the Borrower nor any of its
Subsidiaries have any Plans.

SECTION 4.4 Regulated Entities. The Borrower is not an “investment company” or a
company “controlled by an investment company,” for the purpose of the Investment
Company Act of 1940, as amended. The Borrower is not engaged in the “investment
business” as defined in The Investment Business Act of 2003 of Bermuda. The
Borrower is not subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code, or any other Requirement of
Law limiting its ability to incur Debt.

SECTION 4.5 Regulations T, U and X. The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. None of the Borrower, any
Affiliate thereof or any Person acting on behalf of the Borrower has taken or
will take action to cause the execution, delivery or performance of this
Agreement, the making or existence of the Credit Extensions or the use of
proceeds of the Credit Extensions to violate Regulations T, U or X of the FRB.

SECTION 4.6 Proceeds. Letters of Credit issued hereunder will be used solely to
secure the Borrower’s obligations under Reinsurance Agreements and Primary
Policies or for regulatory purposes. None of the proceeds of the Credit
Extensions will be used in violation of applicable law, and none of such
proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock
within the meaning of Regulation U of the FRB.

SECTION 4.7 Business Locations. Schedule 4.7 as revised from time to time by the
Borrower pursuant to Section 5.1(l) lists each of the locations where the
Borrower and its Subsidiaries maintain an office or other place of business.

SECTION 4.8 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower to the
Lender for purposes of or in connection with this Agreement or any of the
transactions contemplated hereby, as supplemented to the date hereof, is and all
other such factual written information hereafter furnished by or on behalf of
the Borrower to the Lender will be, true and correct in all material respects on
the date as of which such information is dated or certified and such factual
information heretofore or contemporaneously herewith does not, and all such
other factual information hereafter furnished will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not materially misleading.

SECTION 4.9 Subsidiaries. The Borrower has no Subsidiaries other than those
specified on Schedule 4.9 as revised by the Borrower from time to time pursuant
to Section 5.1(l).

SECTION 4.10 Insurance Licenses. (a) Schedule 4.10 lists each jurisdiction in
which, as of the Effective Date, the Borrower or any Subsidiary holds a license
(including, without limitation, a license or certificate of authority from
applicable insurance departments), permit or authorization to transact insurance
and reinsurance business (collectively, the “Licenses”). No License has been
suspended or revoked and, except as set forth on Schedule 4.10, to the best of
the Borrower’s knowledge, no License is the subject of a proceeding for
suspension or revocation or any similar proceedings, there is no sustainable
basis for such a suspension or revocation, and no such suspension or revocation
is threatened by a Governmental Authority. Schedule 4.10 indicates, as of the
Effective Date, the line or lines of insurance which the applicable Subsidiaries
are permitted to be engaged in with respect to each License therein listed.
Neither the Borrower nor any of its Subsidiaries transact any insurance
business, directly or indirectly, in any jurisdiction where such business
requires that the Borrower or any of its Subsidiaries obtain any license,
permit, governmental approval, consent or other authorization that has not been
obtained.

SECTION 4.11 Taxes. The Borrower and each Subsidiary has filed by the required
filing date all tax returns that are required to be filed by it, and has paid or
provided adequate reserves for the payment of all material taxes, including,
without limitation, all payroll taxes and federal and state withholding taxes,
and all assessments payable by it that have become due, other than (a) those
that are not yet delinquent and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not have a Material Adverse Effect. On the Effective Date there is
no ongoing audit by a taxing authority or, to the Borrower’s knowledge, other
governmental investigation of the tax liability of the Borrower or any of its
Subsidiaries and there is no unresolved claim by a taxing authority concerning
the Borrower or any of its Subsidiaries tax liability, for any period for which
returns have been filed or were due. As used in this Section 4.11, the term
“taxes” includes all taxes of any nature whatsoever and however denominated,
including, without limitation, excise, import, governmental fees, duties and all
other charges, as well as additions to tax, penalties and interest thereon,
imposed by any government or instrumentality, whether federal, state, local,
foreign or other.

SECTION 4.12 Securities Laws. Neither the Borrower nor any Affiliate thereof,
nor, to the Borrower’s knowledge, anyone acting on behalf of any such Person,
has directly or indirectly offered any interest in the Credit Extensions or any
other Obligation for sale to, or solicited any offer to acquire any such
interest from, or has sold any such interest to any Person that would cause the
issuance or sale of the Credit Extensions to be required to be registered under
the Securities Act of 1933, as amended.

SECTION 4.13 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, ordinance, rule, regulation, order,
policy, guideline or other requirement of any Governmental Authority, where the
effect of such violation could reasonably be expected to have a Material Adverse
Effect and, to the best of the Borrower’s knowledge, no such violation has been
alleged and the Borrower and each of its Subsidiaries (i) except as set forth on
Schedule 4.13, has filed in a timely manner all reports, documents and other
materials required to be filed by it with any Governmental Authority, if such
failure to so file could reasonably be expected to have a Material Adverse
Effect; and the information contained in each of such filings is true, correct
and complete in all material respects and (ii) has retained all records and
documents required to be retained by it pursuant to any law, ordinance, rule,
regulation, order, policy, guideline or other requirement of any Governmental
Authority, if the failure to so retain such records and documents could
reasonably be expected to have a Material Adverse Effect.

SECTION 4.14 Financial Condition. The audited consolidated financial statements
of the Borrower as at, and for the Fiscal Year ended on, December 31, 2005 and
the unaudited consolidated financial statements of the Borrower as at, and for
the Fiscal Quarter ended on, September 30, 2006, copies of which have been
delivered to the Lenders, are true and correct in all material respects, have
been prepared in accordance with GAAP consistently applied throughout the
periods involved (except as disclosed therein) and present fairly the
consolidated financial condition of the Borrower and its Subsidiaries at such
date and the result of its operations for the periods then ended.

SECTION 4.15 Insurance Act. The Borrower has not received any direction or other
notification by the Minister pursuant to Section 32 of Insurance Act, 1978 of
Bermuda.

SECTION 4.16 First Priority Security Interest. The Lender has a first priority
perfected security interest in the Collateral pledged by the Borrower pursuant
to the Security Agreement.

SECTION 4.17 Money Laundering, etc.. The Borrower and each Subsidiary (a) is in
material compliance with (i) all applicable United States economic and trade
sanctions, including those administered by the Office of Foreign Asset Control
within the United States Department of Treasury, and the Foreign Corrupt
Practices Act, and (ii) the applicable provisions of the Bank Secrecy Act and
regulations promulgated by the US Financial Crimes Enforcement Network (FinCEN)
with respect to insurance companies, 70 Fed Reg 66754 (November 3, 2005), and
(b) has implemented an appropriate anti-money laundering compliance program
which program complies in all material respects with all applicable laws.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the LC Obligations and all other Obligations are paid in full, and until
the Final Expiry Date, the Borrower agrees that it will:

SECTION 5.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Lender:

(a) GAAP Financial Statements:

(i) Within 45 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, a copy of the unaudited consolidated balance
sheets of the Borrower and its Subsidiaries, as of the close of such quarter and
the related statements of income and cash flows for that portion of the Fiscal
Year ending as of the close of such Fiscal Quarter, all prepared in accordance
with GAAP (subject to normal year-end adjustments) and accompanied by the
certification of an Executive Officer of the Borrower that all such financial
statements are complete and correct and present fairly in accordance with GAAP
(subject to normal year-end adjustments) the consolidated results of operations
and cash flows of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter and for the period then ended.

(ii) Within 90 days after the close of each Fiscal Year of the Borrower, a copy
of the annual audited consolidated financial statements of the Borrower and its
Subsidiaries consisting of balance sheets and statements of income and retained
earnings and cash flows, setting forth in comparative form in each case the
figures for the previous Fiscal Year, which financial statements shall be
prepared in accordance with GAAP, certified without material qualification by
KPMG or any other firm of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably acceptable to the
Lender that all such financial statements are complete and correct and present
fairly in accordance with GAAP the financial position and the results of
operations and cash flows of the Borrower and its Subsidiaries as at the end of
such year and for the period then ended.

(b) Tax Returns. If requested by the Lender, copies of all federal, state, local
and foreign tax returns and reports in respect of income, franchise or other
taxes on or measured by income (excluding sales, use or like taxes) filed by the
Parent and its Subsidiaries.

(c) SAP Financial Statements. Within 5 days after the date filed with the
Minister for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of the Borrower a copy of the Annual Statement of
the Borrower and each of its Subsidiaries for such Fiscal Year prepared in
accordance with SAP and accompanied by the certification of an Executive Officer
of the Borrower that such financial statement is complete and correct and
presents fairly in accordance with SAP the financial position of the Borrower or
such Subsidiary for the period then ended.

(d) Monthly Report and Borrowing Base Certificate. As soon as available, but in
any event within 25 days after the end of each calendar month of each Fiscal
Year, (i) a report listing each of the Borrower’s Eligible Investments and
(ii) a Borrowing Base Certificate executed by an Executive Officer. For purposes
of such report and of completing the Borrowing Base Certificate required under
this Section 5.1(d), each Eligible Investment shall be valued based on its Fair
Market Value as at the last Business Day of the calendar month for which such
report or Borrowing Base Certificate is being delivered.

(e) Reports to Shareholders. Promptly upon the filing or making thereof copies
of (i) all financial statements and reports that the Parent sends to its
shareholders or its other holders of Debt; (ii) all financial statements and
regular, periodic or special reports that the Parent may make to, or file with,
any Government Authority.

(f) Additional Borrowing Base Certificates. Promptly, at the request of the
Lender, a Borrowing Base Certificate for any given Business Day executed by an
Executive Officer of the Borrower.

(g) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic or telegraphic notice specifying the nature of such
Default, Event of Default or development or information, including the
anticipated effect thereof, which notice shall be promptly confirmed in writing
within two (2) Business Days.

(h) Other Information. The following certificates and other information related
to the Borrower:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Borrower or
any of its Subsidiaries relating to the insurance business of the Borrower or
such Subsidiary (when, and if, prepared); provided, the Borrower shall only be
required to deliver any interim report hereunder at such time as the Borrower
has knowledge that a final report will not be issued and delivered to the Lender
within 90 days of any such interim report.

(ii) Copies of all filings (other than nonmaterial filings) with Governmental
Authorities by the Borrower or any of its Subsidiaries not later than five
(5) Business Days after such filings are made, including, without limitation,
filings which seek approval of Governmental Authorities with respect to
transactions between the Borrower or any of its Subsidiaries and its Affiliates.

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of the Borrower or
any of its Subsidiaries by any Governmental Authority or of receipt of notice
from any Governmental Authority notifying the Borrower or any of its
Subsidiaries of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any of its Subsidiaries to take, or refrain from taking, any action
or which otherwise materially and adversely affects the authority of the
Borrower or any of its Subsidiaries to conduct its business.

(iv) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any of its Subsidiaries.

(v) Promptly, notice of any actual or, to the best of the Borrower’s knowledge,
proposed material changes in the Insurance Code governing the investment or
dividend practices of the Borrower.

(vi) Promptly, such additional financial and other information as the Lender may
from time to time reasonably request.

(i) Compliance Certificates. Concurrently with the delivery to the Lender of the
GAAP financial statements under Sections 5.1(a)(i) and 5.1(a)(ii), for each
Fiscal Quarter and Fiscal Year of the Borrower, and at any other time no later
than ten (10) Business Days following a written request of the Lender, a duly
completed Compliance Certificate, signed by the chief financial officer,
treasurer or senior vice president of the Borrower.

(j) Notice of Litigation, License, etc. Promptly upon learning of the occurrence
of any of the following, written notice thereof, describing the same and the
steps being taken by the Borrower with respect thereto: (i) the institution of,
or any adverse determination in, any litigation, arbitration proceeding or
governmental proceeding which could, if adversely determined, be reasonably
expected to have a Material Adverse Effect and which is not Ordinary Course
Litigation, (ii) the institution of, or any adverse determination in, any
litigation or arbitration proceeding with respect to a Reinsurance Agreement or
Primary Policy issued by the Borrower or any of its Subsidiaries involving
unreserved claims in excess of 10% of the Borrower’s Net Worth, (iii) the
commencement of any dispute which might lead to the modification, transfer,
revocation, suspension or termination of this Agreement, any other Credit
Document or any License of the Borrower, or (iv) any event which could be
reasonably expected to have a Material Adverse Effect.

(k) Insurance Reports. Within five (5) Business Days of receipt of such notice
by the Borrower, written notice of any cancellation or material adverse change
in any material Insurance Policy carried by the Borrower.

(l) Updated Schedules. From time to time, and in any event concurrently with
delivery of the financial statements under Section 5.1(a)(i) and (ii), revised
Schedules 4.1, 4.7 and 4.9, if applicable, showing changes from the Schedules
previously delivered.

(m) Other Information. From time to time such other information concerning the
Borrower as the Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.1(a)(i) or (ii),
Section 5.1(e) or Section 5.1(h)(ii) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 9.2; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which the Lender has
access; provided that: (x) the Borrower shall deliver paper copies of such
documents to the Lender upon request that the Borrower deliver such paper copies
until a written request to cease delivering paper copies is given by the Lender
and (y) the Borrower shall notify the Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to the Lender by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Borrowing Base Certificates required by
Sections 5.1(d) and 5.1(f), and the Compliance Certificates required by
Section 5.1(i) to the Lender.

SECTION 5.2 Corporate Existence; Foreign Qualification. Do and cause to be done
at all times all things necessary to (a) maintain and preserve the corporate
existence of the Borrower, (b) be, and ensure that the Borrower is, duly
qualified to do business and be in good standing as a foreign corporation in
each jurisdiction where the nature of its business makes such qualification
necessary unless the failure to be so qualified would not have a Material
Adverse Effect, and (c) do or cause to be done all things necessary to preserve
and keep in full force and effect the Borrower’s corporate existence.

SECTION 5.3 Books, Records and Inspections. (a) Maintain, and cause its
Subsidiaries to maintain materially complete and accurate books and records in
accordance with GAAP and SAP, (b) permit access at reasonable times by the
Lender to its books and records, (c) permit the Lender or its designated
representative to inspect at reasonable times its properties and operations, and
(d) permit the Lender to discuss its business, operations and financial
condition with its officers and its independent accountants.

SECTION 5.4 Insurance. Maintain Insurance Policies to such extent and against
such hazards and liabilities as is required by law.

SECTION 5.5 Taxes and Liabilities. Pay, and cause each Subsidiary to pay, when
due all material taxes, assessments and other material liabilities except as
contested in good faith and by appropriate proceedings with respect to which
reserves have been established, and are being maintained, in accordance with
GAAP if and so long as such contest could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.6 Compliance with Laws. Comply, and cause each Subsidiary to comply
(a) with all federal and local laws, rules and regulations related to its
businesses (including, without limitation, the establishment of all insurance
reserves required to be established under SAP and applicable laws restricting
the investments of the Borrower and its Subsidiaries), and (b) with all
Contractual Obligations binding upon it, except where failure to so comply would
not in the aggregate have a Material Adverse Effect.

SECTION 5.7 Maintenance of Permits. Maintain, and cause each Subsidiary to
maintain, all permits, licenses and consents as may be required for the conduct
of its business by any federal or local government agency or instrumentality
except where failure to maintain the same could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.8 Conduct of Business. Engage, and cause each Subsidiary to engage,
primarily in the same business or businesses described in the Parent’s 2005
Annual Report.

SECTION 5.9 Use of Credit Extensions. Request Letters of Credit only to support
the Borrower’s obligations under Reinsurance Agreements and Primary Policies and
for regulatory purposes.

SECTION 5.10 Financial Strength Rating. Maintain the A.M. Best Company financial
strength rating of not less than B++.

SECTION 5.11 Further Assurances. Promptly upon the request of the Lender, the
Borrower shall execute, acknowledge, deliver and record and do any and all such
further acts and deeds as the Lender may reasonably request from time to time in
order to insure that the obligations of the Borrower hereunder are secured by a
first priority perfected security interest in the assets of the Borrower stated
to be pledged pursuant to the Security Agreement and to perfect and maintain the
validity, effectiveness and priority of the Security Agreement and the Liens
intended to be created thereby.

SECTION 5.12 Money Laundering, etc.. (a) Comply, and cause each Subsidiary to
comply, in all material respects with (i) all applicable United States economic
and trade sanctions, including those administered by the Office of Foreign Asset
Control within the United States Department of Treasury, and the Foreign Corrupt
Practices Act, and (ii) the applicable provisions of the Bank Secrecy Act and
regulations promulgated by the US Financial Crimes Enforcement Network (FinCEN)
with respect to insurance companies, 70 Fed Reg 66754 (November 3, 2005), and
(b) maintain, and cause each Subsidiary to maintain, an appropriate anti-money
laundering compliance program which complies in all material respects with all
applicable laws.

ARTICLE VI.

NEGATIVE COVENANTS

Until the LC Obligations and all other Obligations are paid in full and until
the Final Expiry Date, the Borrower agrees that it will:

SECTION 6.1 Net Worth. Not permit the Net Worth of the Borrower as of any date
to be less than $924,800,000.

SECTION 6.2 Debt. Not incur, or permit any Subsidiary to incur, any Debt other
than (a) Debt under this Agreement; (b) Purchase Money Debt provided the
aggregate principal amount outstanding at any time under this clause (b) does
not exceed $1,000,000; (c) Debt pursuant to Capitalized Leases provided that
(i) such Leases do not cover any property other than property acquired in
connection therewith and (ii) the aggregate principal amount of all such Debt
outstanding at any time under this clause (c) does not exceed $2,500,000;
(d) Hedging Obligations of the Borrower entered into in the ordinary course of
business in order to hedge currency, commodity or interest rate risks, and not
for purposes of speculation; (e) Debt incurred pursuant to any Existing
Agreement and Debt for standby letters of credit (and any related loan facility
component) which have been, or may be from time to time in the future, issued to
insurance or reinsurance cedents in the ordinary course of business; (f) Debt in
connection with Total Return Equity Swaps provided that the total aggregate
amount outstanding at any time does not exceed an amount equal to 10% of the
Investment Portfolio; (g) Debt in connection with Permitted Guarantees; and
(i) Debt of the Borrower not included in paragraphs (a) through (h) which does
not exceed at any time; in the aggregate, $5,000,000.

SECTION 6.3 Mergers, Consolidations and Sales. Not, and not permit any
Subsidiary to, (a) merge or consolidate, (b) purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person provided that the Borrower may
make any such purchase or acquisition provided (i) no Default or Event of
Default has occurred and is continuing or would result from such purchase or
acquisition, (ii) the Borrower provides the Lenders with a pro forma Compliance
Certificate giving effect to such purchase or acquisition and (iii) (x) the
purchase price of any single purchase or acquisition does not exceed $75,000,000
and (y) the aggregate purchase price of all such purchases and acquisitions
after the date hereof does not exceed $250,000,000, or (c) sell, transfer,
convey or lease all or any substantial part of its assets, other than (i) any
sale, transfer, conveyance or lease in the ordinary course of business, (ii) any
sale or assignment of receivables, (iii) any sale, transfer, conveyance or lease
not in the ordinary course of business provided the aggregate fair market value
of all such sales, transfers, conveyances or leases after the date hereof does
not exceed $75,000,000 and (iv) Total Return Equity Swaps permitted under
Section 6.2(f).

SECTION 6.4 Other Agreements. Not enter into any agreement containing any
provision which would be violated or breached by the performance of obligations
hereunder or under any instrument or document delivered or to be delivered by it
hereunder or in connection herewith.

SECTION 6.5 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates other than
Permitted Guarantees unless such arrangement, transaction or contract is on an
arm’s length basis.

SECTION 6.6 Liens. Not create or permit to exist, nor allow any of its
Subsidiaries to create or permit to exist, any Lien with respect to any assets
now or hereafter existing or acquired, except the following: (i) Liens for
current taxes not delinquent or for taxes being contested in good faith and by
appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, (ii) easements,
party wall agreements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary course of the business of such Person; (iii) Liens
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits and Liens pursuant to letters of credit or other security arrangements
in connection with such insurance or benefits, (iv) mechanics’, workers’,
materialmen’s, landlord liens and other like Liens arising in the ordinary
course of business in respect of obligations which are not delinquent or which
are being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (v) Liens listed on Schedule 6.6 in effect
on the date hereof; (vi) attachments, judgments and other similar Liens for sums
not exceeding $5,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and has
accepted a tender of defense and indemnification without reservation of rights);
(vii) attachments, judgments and other similar Liens for sums of $5,000,000 or
more (excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and has accepted a tender of
defense and indemnification without reservation of rights) provided the
execution or other enforcement of such Liens is effectively stayed and claims
secured thereby are being actively contested in good faith and by appropriate
proceedings and have been bonded off; (viii) Liens on cash and Investments
(other than Collateral) pursuant to trusts or other security arrangements in
connection with Reinsurance Agreements or Primary Policies and Liens securing
any Debt permitted under Section 6.2(e); (ix) Liens securing Debt permitted
under Section 6.2(f); (x) Liens solely in favor of the Lender; (xi) Purchase
Money Liens securing Purchase Money Debt permitted under Section 6.2(b);
(xii) any interest or title of a lessor in assets subject to any Capitalized
Lease or operating lease which is permitted under this Agreement; and (xiii)
Liens not permitted by any other clause of this Section 6.6 securing Debt in an
aggregate amount not to exceed $250,000, provided any such Liens granted (other
than Liens pursuant to Section 6.6(x)) do not extend to any Collateral.

SECTION 6.7 Restrictions On Negative Pledge Agreements, Etc. Not create, incur
or assume any agreement to which it is a signatory, other than this Agreement,
which places any restrictions upon the right of the Borrower to sell, pledge or
otherwise dispose of any material portion of its properties now owned or
hereafter acquired (other than with respect to property secured by Liens
permitted under Section 6.6) except for (a) such restrictions imposed by federal
or state laws upon the right of the borrower to sell, pledge or otherwise
dispose of securities owned by it, (b) restrictions in the Existing Agreements
as in effect on the date hereof (the “Existing Restrictions”), and
(c) restrictions in other agreements (including the Existing Agreements) that
are no more onerous in any material respect than the Existing Restrictions.

SECTION 6.8 Dividends, Etc. Not (a) declare or pay any dividends on any of its
Capital Stock, (b) purchase any Capital Stock of the Parent or any Subsidiary
thereof (other than a Subsidiary of the Borrower) or any warrants, options or
other rights in respect of such stock, (c) redeem any Capital Stock of the
Borrower or any warrants, options or other rights in respect of any such stock,
or (d) set aside funds for any of the foregoing, except that the Borrower may
declare or pay dividends on any of its Capital Stock provided no Default or
Event of Default has occurred and is continuing on the date of or would result
from such declaration, payment, purchase or redemption.

SECTION 6.9 Eligible Investments. The Borrower shall not permit:

(a) the minimum weighted average credit quality rating of the Eligible
Investments to be less than AA/Aa2 or the equivalent; or

(b) any Eligible Investment to exceed the Concentration Limits applicable to it;

provided, however, that the Borrower shall not be in violation of this
Section 6.9 if such violation occurs as a result of a change in the Fair Market
Value or ratings of such Eligible Investments (as opposed to a change in the
makeup of such Eligible Investments) unless such deficiency exists for thirty
consecutive days.

ARTICLE VII.

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Credit Extension. Default in the payment when due of the
principal amount of any LC Disbursement.

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest, fees or of any
other amount payable hereunder or under the Credit Documents.

(c) Non-Payment of Other Debt. (i) Default in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of any other
Debt of, or guaranteed by, the Borrower if the aggregate amount of Debt of the
Borrower which is accelerated or becomes due and payable, or which (subject to
any applicable grace period) may be accelerated or otherwise become due and
payable, by reason of such default or defaults is $10,000,000 or more, or (ii)
default in the performance or observance of any obligation or condition with
respect to any such other Debt of, or guaranteed by, the Borrower if the effect
of such default or defaults is to accelerate the maturity (subject to any
applicable grace period) of any such Debt of $10,000,000 or more in the
aggregate or to permit the holder or holders of such Debt of $10,000,000 or more
in the aggregate, or any trustee or agent for such holders, to cause such Debt
to become due and payable prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower with respect to any material purchase or lease
obligation of $10,000,000 or more (unless the existence of any such default is
being contested by the Borrower in good faith and by appropriate proceedings and
the Borrower has established, and is maintaining, adequate reserves therefor in
accordance with GAAP) which default continues for a period of 30 days.

(e) Bankruptcy, Insolvency, etc.  (i)   The Parent or the Borrower becomes
insolvent or unable to pay, or admits in writing its inability to pay, debts as
they become due; (ii) there shall be commenced by or against either of such
Persons any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) if filed against such Person, remains
undismissed, undischarged or unstayed for a period of 60 days; or (iii) there
shall be commenced against any such Person any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any of such Persons shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause(ii) or (iii) above; or (v) any Governmental Authority shall
issue any order of conservation, supervision or any other order of like effect
relating to any such Person.

(f) Financial Statements. Failure by the Borrower to comply with its covenants
set forth in Section 5.1 and continuance of such failure for five (5) Business
Days after notice thereof from the Lender.

(g) Specific Defaults. Failure by the Borrower to comply with its covenants set
forth in (x) Section 2.10(a) and continuance of such failure for five
(5) Business Days, (y) the first sentence of Section 2.10(b), or (z)
Sections 5.2(a), 5.7, 5.9, 5.10, 6.1, 6.2, 6.3, 6.5, 6.6(viii), 6.6(ix), 6.6(x),
6.6(xi), 6.6(xii), 6.6(xiii), 6.7, 6.8, or 6.9.

(h) Non-compliance With Other Provisions. Failure by the Borrower to comply with
or to perform any provision of this Agreement or any other Credit Document (and
not constituting an Event of Default under any of the other provisions of this
Article VII) and continuance of such failure for 30 days after notice thereof
from the Lender to the Borrower.

(i) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower herein or in any Credit Document is inaccurate or
incorrect or is breached or false or misleading in any material respect as of
the date such warranty or representation is made; or any schedule, certificate,
financial statement, report, notice, or other instrument furnished by or on
behalf of the Borrower to the Lender is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.

(j) Employee Benefit Plans. The Borrower establishes any Plan.

(k) Credit Documents. The Security Agreement or any other Credit Document shall
cease to be in full force and effect with respect to the Borrower, the Borrower
shall fail (subject to any applicable grace period) to comply with or to perform
any applicable provision of the Security Agreement, any action shall be taken by
or on behalf of the Borrower or any Affiliate thereof to discontinue any of the
Credit Documents or to contest the validity, binding nature or enforceability of
any thereof or the Lender shall fail to have a first priority perfected Lien on
any Collateral.

(l) Change in Control. A Change in Control occurs.

(m) Judgments. A final judgment or judgments which exceed an aggregate of
$10,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer is reasonably likely to be able to pay and has accepted a tender
of defense and indemnification without reservation of rights) shall be rendered
against the Borrower and shall not have been discharged or vacated or had
execution thereof stayed pending appeal within 60 days after entry or filing of
such judgment(s).

SECTION 7.2 Effect of Event of Default. If any Event of Default described in
Section 7.1(e) shall occur, the Commitment shall terminate and all of the
Obligations shall become immediately due and payable, and the Borrower shall
become immediately obligated to deliver to the Lender for deposit in the LC
Collateral Account collateral security for the Obligations in the form of Cash
and Cash Equivalents in an amount equal to 102% of the outstanding LC
Obligations all without demand or other notice of any kind; and, in the case of
any other Event of Default, the Lender may, (i) terminate the Commitment,
(ii) declare all or any portion of the Obligations to be due and payable, and/or
(iii) demand that the Borrower immediately deliver to the Lender for deposit in
the LC Collateral Account collateral security for the Obligations in the form of
Cash and Cash Equivalents in an amount equal to 102% of the outstanding LC
Obligations whereupon the Commitment shall terminate, all or such portion of the
Obligations shall become immediately due and payable, and/or the Borrower shall
be obligated to immediately deliver to the Lender such Cash and Cash
Equivalents, as the case may be, all without further demand or other notice of
any kind. The Lender shall promptly advise the Borrower of any such declaration
but failure to do so shall not impair the effect of such declaration.

SECTION 7.3 Collateral.

(a) If at any time after the Borrower has been required to deposit amounts in,
or to deliver to the Lender amounts for deposit in, the LC Collateral Account
(or maintain Collateral in the Custody Account) pursuant to Section 2.10 or
Section 7.2, the Lender determines that the amount on deposit in the LC
Collateral Account or the Custody Account, as applicable, is less than 102% of
the amount of the respective outstanding LC Obligations for which such
Collateral has been deposited, the Lender may demand the Borrower to deposit,
and the Borrower shall, upon such demand and without any further notice, pay to
the Lender for deposit in the LC Collateral Account or deposit in the Custody
Account, as applicable, funds necessary to cure any such shortfall.

(b) The Lender may, at any time or from time to time apply Collateral held in
the LC Collateral Account or the Custody Account pursuant to Section 2.10 or
Section 7.2, to the payment of the LC Obligations then due and payable and,
following the occurrence and during the continuance of an Event of Default, to
the payment of any Obligations then due and payable.

(c) Neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the Collateral held in the LC
Collateral Account until all of the Obligations have been paid in full, the
Commitment has been terminated and all of the Letters of Credit have been
terminated, surrendered or expired, at which time any Collateral remaining in
the LC Collateral Account shall be returned by the Lender to the Borrower.

(d) If, on any day prior to the earlier to occur of the Final Expiry Date for
the Letters of Credit or the date the LC Obligations are accelerated pursuant to
Section 7.2 (i) there are Eligible Investments in the Custody Account, (ii) the
Borrowing Base exceeds the LC Obligations, and (iii) the Lender has delivered to
the Custodian a Notice of Exclusive Control (as defined in the Control
Agreement) that has not been revoked, the Borrower may by written notice to the
Lender request that the Lender instruct the Custodian to release such excess (or
such lesser amount as the Borrower shall have requested) from the Custody
Account and, promptly (and in any event within one (1) Business Day) after
receipt of such notice, the Lender shall so instruct the Custodian, provided
that immediately before and after giving effect thereto no Event of Default
shall or would exist.

(e) If, on any day upon which (i) there is cash or Cash Equivalents in the LC
Collateral Account, and (ii)(1) the lesser of the Commitment and the Borrowing
Base exceeds (2) 102% of the LC Obligations, the Borrower may by written notice
to the Lender request that the Lender return such excess (or such lesser amount
as the Borrower shall have requested) to the Borrower and, promptly (and in any
event within one (1) Business Day) after receipt of such notice, the Lender
shall so return such excess (or such lesser amount) to the Borrower, provided
that immediately before and after giving effect thereto no Event of Default
shall or would exist.

ARTICLE VIII.

CONDITIONS

SECTION 8.1 Conditions to Occurrence of the Effective Date. The occurrence of
the Effective Date shall be subject to receipt by the Lender of all of the
following, each duly executed and dated the Effective Date (or such earlier date
as shall be satisfactory to the Lender), each in form and substance satisfactory
to the Lender:

(a) Credit Documents. This Agreement and the Security Agreement executed by each
party thereto.

(b) Organization Documents, Resolutions. Certified copies of the Organization
Documents of the Borrower and resolutions of the boards of directors of the
Borrower authorizing the execution, delivery and performance, respectively, of
those documents and matters required of it with respect to this Agreement or the
other Credit Documents.

(c) Incumbency and Signatures. A certificate of an Authorized Officer of the
Borrower certifying the names of the individual or individuals authorized to
sign this Agreement and the other Credit Documents, together with a sample of
the true signature of each such individual. (The Lender may conclusively rely on
each such certificate until formally advised by a like certificate of any
changes therein.)

(d) Opinions of Counsel. An opinion of counsel of the Borrower, addressed to the
Lender from each of (i) Sarene Bourdages, general counsel to the Borrower,
(ii) Akin Gump Strauss Hauer & Feld LLP, New York counsel to the Borrower, and
(iii) Conyers, Dill & Pearman, Bermuda counsel to the Borrower, each in form and
substance satisfactory to the Lender.

(e) Officer’s Certificate. Certificate of an Executive Officer of the Borrower
dated as of the Effective Date stating that: (i) that there are no material
insurance regulatory proceedings pending or threatened against the Borrower in
any jurisdiction; (ii) no Default or Event of Default exists or will result from
the initial Credit Extension; and (iii) there has occurred since December 31,
2005, no event or circumstance that has resulted in, or in the judgment of such
Executive Officer could reasonably be expected to result in, a Material Adverse
Effect.

(f) [Reserved].

(g) Control Agreement. A Control Agreement substantially in the form of
Schedule I to the Security Agreement executed by the Borrower, the Custodian and
the Lender (the “Control Agreement”), together with a copy of the Custody
Agreement.

(h) Fees and Expenses. (i) The Borrower shall have paid any fees as the Borrower
and the Lender may agree from time to time and (ii) unless waived by the Lender,
the Borrower shall have paid all charges and disbursements of counsel to the
Lender and all out-of-pocket expenses of the Lender to the extent invoiced prior
to the Effective Date, such fees and expenses not to exceed $40,000 in the
aggregate.

(i) Process Agent Letter. A letter from the Process Agent agreeing to the terms
of Section 9.17 or to other terms satisfactory to the Lender.

(j) Other. Such other documents as the Lender may reasonably request.

SECTION 8.2 Conditions to All Credit Extensions. The obligation of the Lender to
make each Credit Extension shall be subject to the prior or concurrent
satisfaction (in form and substance satisfactory to the Lender) of each of the
conditions precedent set forth below:

(a) LC Application/Borrowing Base Certificate. The Borrower shall have delivered
an LC Application or LC Amendment Application, as the case may be. The Borrower
shall have delivered a Borrowing Base Certificate calculated as of the most
recent Business Day.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the making of such Credit Extension and no
Default or Event of Default shall have occurred and be continuing under the
Credit Documents or would result from the making of such Credit Extension.

(c) Warranties and Representations.  (i)   All warranties and representations
contained in this Agreement (other than Section 4.2, except in the case of the
initial Credit Extension) shall be true and correct in all material respects as
of the date of such Credit Extension, with the same effect as though made on the
date of and concurrently with the making of such Credit Extension (except where
such representation speaks as of specified date) and (ii) all covenants
contained herein and in such documents to be performed by each of the parties
thereto (other than the Lender) prior to the date of such Credit Extension shall
have been performed.

(d) Litigation.  (i)   No litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry shall
be, on the date of such Credit Extension, pending, or to the knowledge of the
Borrower, threatened which seeks to enjoin or otherwise prevent the consummation
of, or to recover any damages or to obtain material relief as a result of, the
transactions contemplated hereunder or, in the reasonable opinion of the Lender,
could be reasonably expected to be materially adverse to any of the parties to
this Agreement and which is not Ordinary Course Litigation, and (ii) in the
reasonable opinion of the Lender, no material adverse development shall have
occurred in any litigation (including, without limitation, derivative actions),
arbitration, government investigation or proceeding or inquiry with respect to
any Reinsurance Agreement or Primary Policy issued by the Borrower or any
Subsidiary thereof in which the unreserved potential liability is in excess of
10% of the Borrower’s Net Worth or disclosed in Schedule 4.2 which is reasonably
likely to have a Material Adverse Effect.

(e) Fees. The fees referred to in Section 2.11 which are due and payable on or
prior to the Effective Date or the date of such Credit Extension shall have been
paid to the Lender, where applicable.

(f) Governmental Regulation. The Lender shall have received (i) such information
as the Lender is required to obtain, verify and record identifying the Borrower,
which information may include the legal name, address and tax ID number and any
other information required by the Lender for purposes of identifying the
Borrower in accordance and in compliance with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) and (ii) such other
information and documents in substance and form reasonably satisfactory to the
Lender as the Lender shall require for the purpose of compliance with any
applicable regulations of the applicable Governmental Authority, including
without limitation Comptroller of the Currency or the Board of Governors of the
Federal Reserve System, with respect to the transactions contemplated hereby.

(g) Material Adverse Effect. There shall not have occurred any event which, in
the reasonable judgment of the Lender, constitutes a Material Adverse Effect.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Credit Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Lender and the Borrower, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 9.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

         
if to the Borrower, to it at:
  Max Re Ltd.
Max Re House
2 Front Street
P.O. Box HM2565
Hamilton HMKX Bermuda
Attention:
Telephone:
Facsimile:  




Chief Financial Officer
(441) 296-8800
(441) 296-8811

with a copy to:

                 
 
  Max Re Ltd.
       
 
  Max Re House
       
 
  2 Front Street        
 
  P.O. Box HM2565
       
 
  Hamilton HMKX Bermuda
       
 
  Attention:
  General Counsel

 
  Telephone:
    (441) 296-8800  
 
  Facsimile:
    (441) 296-8811  
(i)
  if to the Lender, to it at Scotia Capital
       
 
  One Liberty Plaza
       
 
  26th Floor        
 
  New York, New York 10006
       
 
  Attention: David Schwartzbard
       
 
  Telephone:
    (212) 225-5221  
 
  Facsimile:
    (212) 225-5254  

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender, provided that the foregoing shall not apply to notices to the Lender
pursuant to Article II if the Lender has notified the Borrower that it is
incapable of receiving notices under such Article by electronic communication.
The Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. The Borrower and the Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other party hereto.

(d) Telephonic Notices. All telephonic notices to and other telephonic
communications between the parties hereto may be recorded, and each of the
parties hereto hereby consents to such recording.

SECTION 9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

SECTION 9.4 Costs and Expenses. The Borrower shall:

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse the Lender within ten Business Days after demand for all costs and
expenses incurred by the Lender in connection with the negotiation, preparation,
delivery, administration and execution of, and any amendment, supplement, waiver
or modification to (in each case, whether or not consummated), this Agreement,
any Credit Document and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including reasonable Attorney Costs incurred by the Lender with respect
thereto (provided, however, that the Borrower’s liability under this
Section 9.4(a) for such costs and expenses incurred through the Effective Date
shall not exceed $40,000); and

(b) pay or reimburse the Lender within ten Business Days after demand for all
costs and expenses (including Attorney Costs) incurred by it in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or any other Credit Document during the existence
of an Event of Default or after acceleration of the Obligations (including in
connection with any “workout” or restructuring regarding the Obligations, and
including in any Insolvency Proceeding or appellate proceeding) provided that
the parties shall to the extent of common interests use a single counsel.

SECTION 9.5 Indemnity.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold the Lender and each of its Affiliates, and
each of their respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Obligations or replacement of the Lender) be
imposed on, incurred by or asserted against any such Person in any way relating
to or arising out of this Agreement or any document contemplated by or referred
to herein, or the transactions contemplated hereby, or any action taken or
omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
any Insolvency Proceeding or appellate proceeding) related to or arising out of
this Agreement or the Credit Extensions or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the gross negligence or willful
misconduct of such Indemnified Person. The agreements in this Section 9.5 shall
survive payment of all other Obligations.

(b) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, all existing and future claims against each
Indemnified Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Letter of Credit or the use of
the proceeds thereof.

SECTION 9.6 Payments Set Aside. To the extent that the Borrower makes a payment
to the Lender, or the Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred.

SECTION 9.7 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Lender.

SECTION 9.8 Assignments, Participations, etc.

(a) The Lender may, with the written consent of the Borrower (at all times other
than during the existence of an Event of Default), which consent shall not be
unreasonably withheld or delayed, at any time assign and delegate to one or more
other Eligible Assignees all, or any ratable part of all, of the Credit
Extensions, the Commitment and the other rights and obligations of the Lender
hereunder. The Borrower may continue to deal solely and directly with the
assigning Lender in connection with the interest so assigned to an Eligible
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Eligible
Assignee, shall have been given to the Borrower by the assigning Lender and the
Eligible Assignee and (ii) the assigning Lender and Eligible Assignee shall have
delivered to the Borrower a copy of the assignment and acceptance agreement
relating to such assignment, which agreement shall be usual and customary in
form and substance.

(b) The Lender may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Borrower (a “Participant”) participating interests
in any Credit Extensions, the Commitment and the other interests of the Lender
hereunder and under the other Credit Documents; provided, however, that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible for the performance of such obligations,
and (iii) the Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement and the other Credit Documents. In the case of any such participation,
the Participant shall be entitled to the benefit of Sections 3.1 and 9.5 to the
extent the Lender would be so entitled as though it were also a Lender
hereunder, and if amounts outstanding under this Agreement are due and unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. All participations
shall be pro rata among such Lender’s Commitment. Any agreement or instrument
pursuant to which the Lender sells such a participation shall provide that the
Lender shall retain the sole right to enforce the Credit Documents and to
approve any amendment, modification or waiver of any provision of the Credit
Documents; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any of the following that would: (i) increase the
Commitment, (ii) reduce the principal amount of any reimbursement obligation
with respect to an LC Disbursement, or reduce the rate of any interest, or
reduce any fees, payable under the Credit Documents, (iii) postpone any date for
the payment of any reimbursement obligation with respect to an LC Disbursement,
any interest or any fees payable under the Credit Documents, or reduce the
amount of, waive or excuse any such payment, or postpone the stated termination
or expiration of the Commitment, (iv) change any of the provisions of this
Section, (v) release Collateral from the Liens of the Credit Documents (except
as otherwise expressly provided), (vi) increase the advance rates or change the
defined term “Borrowing Base”, or any other change that would increase the
amount of available credit under the Credit Documents, or (vii) change
Section 2.10.

(c) Notwithstanding any other provision in this Agreement, the Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement and any LC Obligation held by it in favor
of any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

SECTION 9.9 Confidentiality. The Lender agrees to take and to cause its
Affiliates to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information identified as “confidential” or
“secret” by the Borrower and provided to it by the Borrower under this Agreement
or any other Credit Document (“Information”), and neither it nor any of its
Affiliates shall use any Information other than in connection with or in
enforcement of this Agreement and the other Credit Documents or in connection
with other business now or hereafter existing or contemplated with the Borrower;
except to the extent Information (a) was or becomes generally available to the
public other than as a result of disclosure by the Lender as the case may be, or
(b) was or becomes available on a non-confidential basis from a source other
than the Borrower, provided that such source is not bound by a confidentiality
agreement with the Borrower known to the Lender as the case may be; provided,
however, that any such Person may disclose Information (i) at the request or
pursuant to any requirement of any Governmental Authority to which such Person
is subject or in connection with an examination of such Person by any such
authority; (ii) pursuant to subpoena or other court process; (iii) when required
to do so in accordance with the provisions of any applicable Requirement of Law;
(iv) to the extent reasonably required in connection with any litigation or
proceeding to which the Lender or its Affiliates may be party; (v) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Credit Document; (vi) to the Lender’s independent auditors and
other professional advisors; (vii) to any Participant, actual or potential,
provided that such Person agrees in writing to keep Information confidential to
the same extent required of the Lender hereunder; (viii) as to the Lender or any
Affiliate of the Lender, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower is party
or is deemed party with the Lender or such Affiliate; (ix) to its Affiliates
which are either the Lender’s parent or it or its parent’s wholly owned
Subsidiary or, with the prior written consent of the Borrower which shall not be
unreasonably withheld, its other Affiliates; (x) at any time following the third
anniversary of the delivery of such Information to such Person.

SECTION 9.10 Set-off. In addition to any rights and remedies of the Lender
provided by law, if an Event of Default has occurred and is continuing or the
Obligations have been accelerated, the Lender is authorized at any time and from
time to time, without prior notice to the Borrower, any such notice being waived
by the Borrower to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, the Lender to or
for the credit or the account of the Borrower against any and all Obligations
owing to the Lender, as the case may be, now or hereafter existing, irrespective
of whether or not the Lender shall have made demand under this Agreement or any
Credit Document and although such Obligations may be contingent or unmatured.
The Lender agrees promptly to notify the Borrower after any such set-off and
application made by such Person; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

SECTION 9.11 Notification of Addresses, Lending Offices, Etc. The Lender shall
notify the Borrower in writing of any changes in the address to which notices to
the Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information.

SECTION 9.12 Counterparts; Facsimile. This Agreement may be executed in any
number of separate counterparts, each of which, when so executed, shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute but one and the same instrument. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to any Requirement of Law, have the same force and
effect as manually-signed originals and shall be binding on the Borrower and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

SECTION 9.13 Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

SECTION 9.14 No Third Parties Benefitted. This Agreement is made and entered
into for the sole protection and legal benefit of the Borrower and the Lender,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Credit
Documents.

SECTION 9.15 Governing Law and Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER AND THE LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE BORROWER AND THE LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE BORROWER AND THE LENDER EACH
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID OR BY ANY OTHER MEANS PERMITTED BY NEW YORK OR FEDERAL LAW.

SECTION 9.16 Waiver of Jury Trial. THE BORROWER, AND THE LENDER EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. THE BORROWER, AND THE LENDER EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION 9.16 AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS.

SECTION 9.17 Service of Process. On or prior to the Effective Date, the Borrower
shall appoint CT Corporation System (the “Process Agent”), with an office on the
date hereof at 111 8th Avenue, New York, New York 10011, United States, as its
agent to receive on its behalf and its property service of copies of the summons
and complaints and any other process which may be served in any such action or
proceeding, provided that a copy of such process is also mailed by registered or
certified mail, postage prepaid, to the Borrower at the address specified
pursuant to Section 9.2. Such service may be made by mailing or delivering a
copy of such process to the Borrower in care of the Process Agent at the Process
Agent’s above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Borrower at the address specified pursuant to
Section 9.2. Nothing in this Section 9.17 shall affect the right of the Lender
to serve legal process in any other manner permitted by law or affect the right
of the Lender to bring any action or proceeding against the Borrower, or any of
their properties in the courts of any other jurisdiction.

SECTION 9.18 USA PATRIOT Act Notice. The Lender is subject to the Act (as
hereinafter defined) and hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is or may be required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow the
Lender to identify the Borrower in accordance with the Act.

SECTION 9.19 Entire Agreement. This Agreement, together with the other Credit
Documents, embodies the entire agreement and understanding between the Borrower,
and the Lender, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

3

MAX RE LTD.

By:
Title:


4

THE BANK OF NOVA SCOTIA

By:
Title:


5